PER CURIAM.
We affirm the final judgment of dissolution on a holding that (1) even if, arguendo, the separation agreement between the parties was valid and enforceable, such agreement merely provided for the support of the husband by the wife and *476was subject to modification by the court based upon the circumstances of the parties extant at the time of the dissolution proceedings, Fort v. Fort, 90 So.2d 313 (Fla.1956); § 61.14, Fla.Stat. (1981); see Underwood v. Underwood, 64 So.2d 281 (Fla.1953); Kirchen v. Kirchen, 484 So.2d 1308 (Fla. 2d DCA 1986); Witter v. Witter, 443 So.2d 417 (Fla. 2d DCA 1984); Woodworth v. Woodworth, 385 So.2d 1024 (Fla. 4th DCA), rev. denied, 392 So.2d 1381 (Fla. 1980); Fagan v. Lewis, 374 So.2d 18 (Fla. 3d DCA 1979); (2) the modification made by the court, in the form of an alimony award to the husband in an amount less than that called for by the separation agreement, has not been shown to be an abuse of discretion, taking into account the proven needs of the husband and the proven ability to pay of the wife; and (3) on the appellee’s cross-appeal, the award of attorney’s fees to the husband was, likewise, well within the trial court’s discretion.
Affirmed.